Citation Nr: 0113374	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left forearm shell fragment wound, muscle group VIII, with 
associated scar, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a right forearm 
shell fragment wound scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied a rating in excess of 
30 percent for PTSD, denied a rating in excess of 10 percent 
for a left forearm shell fragment wound, muscle group VIII, 
with associated scar, and denied a compensable rating for a 
right forearm shell fragment wound scar.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
loss of concentration, anxiety, depression, memory 
impairment, disturbances of motivation and mood and 
difficulty establishing and maintaining effective work and 
social relationships, but not by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impaired judgment 
or impaired abstract thinking.

2.  The veteran's service-connected residuals of a left 
forearm shell fragment wound, muscle group VIII, with 
associated scar, is manifested by slight visual evidence of a 
former injury, but not by more than moderate muscular 
disability or by bone, joint or soft tissue abnormality, 
functional loss, limitation of motion, tenderness, pain, 
fatigability or incoordination.

3.  The veteran's service-connected right forearm shell 
fragment wound scar is manifested by a tiny, very superficial 
scar that is difficult to ascertain without very careful 
scrutiny, but not by tenderness, limitation of motion or by 
functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a left forearm shell fragment wound, muscle group VIII, 
with associated scar have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.73, 
4.118, Diagnostic Codes 5308, 7804 (2000).

3.  The criteria for a compensable evaluation for a right 
forearm shell fragment wound scar have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to higher evaluations for 
service-connected PTSD, a left forearm shell fragment wound, 
muscle group VIII, with associated scar, and a right forearm 
shell fragment wound scar, because these disorders are more 
disabling than contemplated by the current disability 
ratings.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and a Supplemental SOC, including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records SMRs, private and VA medical records, 
including reports of VA examinations during the pendency of 
this matter, transcripts of RO and Board hearings on the 
issues on appeal, other records, if any, which the veteran 
identified as pertinent to the claims and Social Security 
Administration (SSA) records.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of PTSD

The veteran was service connected for PTSD by an April 1993 
rating decision which also assigned a 30 percent disability 
rating pursuant to DC 9411.  Under 38 C.F.R. § 4.130, DC 
9411, PTSD is evaluated as follows for the 30, 50, 70 and 100 
percent ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Medical evidence associated with the claims file discloses 
that the veteran has maintained a generally consistent level 
of PTSD symptomatology since his first definite diagnosis for 
the disorder in October 1992.  The veteran underwent 
psychological and psychiatric examinations at that time, 
during which he reported recurrent thoughts and flashbacks of 
Vietnam combat, frequent sleep impairment and insomnia, 
hypervigilence and heightened startle response, distress over 
seeing "Orientals" and hearing helicopters, avoidance of 
Vietnam-era stimuli, social withdrawal, inability to express 
affection, sense of foreshortened future, poorly controlled 
anger and impaired concentration and memory.  The veteran 
acknowledged that he continued to live with his wife of 25 
years, that he had a son, and that he had worked for the same 
employer for more than 20 years.  The veteran also 
acknowledged weekly church attendance and occasional 
restaurant meals.  Objective findings included adequate 
hygiene and appearance, full orientation as to person, place 
and time, normal motor functions, tearful mood while 
discussing Vietnam combat traumas, absence of suicidal or 
homicidal ideations, normal speech, thought processes and 
cognitive functioning, absence of perceptual disturbance, 
good memory, fair insight and judgment and diminished 
concentration.  A VA physician also found that the veteran 
had a "fairly severe" level of symptomatology and that he 
seemed "highly uncomfortable and easy to provoke or to . . . 
anger."  The veteran's Global Assessment of Functioning 
(GAF) score was 60.  VA treatment records from January to 
December 1992 and a March 1993 private evaluation report 
similar symptoms and include findings of anxiety and 
depression which are not expressly attributed to PTSD.

The veteran also underwent VA and private PTSD examinations 
and evaluations in August 1996, February and February 2001, 
and VA and private treatment for various disorders including 
PTSD from October 1996 to December 1999.  In August 1996 the 
veteran's wife told a VA physician that her husband's PTSD 
symptoms had become worse.  He was no longer working because 
of an unrelated brain tumor first diagnosed in October 1993 
and treated with radiation therapy.  The veteran reported 
feeling helpless, hopeless, worthless and socially withdrawn.  
Findings were essentially similar to those reported in 
October 1992, and also included retarded psychomotor 
activity, restricted, anxious and labile affect, sad and 
nervous mood, absence of thought disorder, hallucinations or 
delusions.  The GAF score was 50 to 65.  VA treatment records 
characterize the veteran's PTSD as "moderate" and assign a 
GAF score of 58 in October 1996 and note "minimal" PTSD 
symptoms in February 1997.  In February 1999 a private 
physician who treated the veteran's brain tumor described his 
PTSD as causing "significant anxiety and depression which 
are quite debilitating," and in February 2001 the same 
physician listed the veteran's symptoms as including impaired 
thought processes, concentration, memory and social 
withdrawal.  A March 1999 VA examination disclosed findings 
consistent with those of earlier VA examinations, noted no 
thought or memory problems and assigned a current GAF score 
of 55.

Evidence also includes documentation pertaining to a brain 
tumor unrelated to the veteran's PTSD.  This documentation 
includes evidence suggesting that behavioral residuals of the 
veteran's tumor surgery and subsequent treatment may have 
been confusingly similar to his PTSD symptomatology.  For 
example, private treatment records in September and December 
1994, August 1995 and May 1997 appear to attribute the 
veteran's anxiety, depression, and impaired memory and 
thought processes only to his tumor therapy.  Private 
treatment records also show that the same private physician 
who attributed the veteran's memory loss to PTSD in February 
2001 appears to have attributed the veteran's report of "bad 
memory" only to "dementia, probably secondary to [tumor 
treatment] medications" in December 1997.  SSA records 
confirm that beginning from the time of the veteran's brain 
tumor diagnosis he received total disability benefits only 
for organic brain disorders (chronic brain syndrome) and for 
status post low-grade astrocytoma.

Other evidence includes August and December 1994 written 
statements from the veteran's former employer, and his own 
testimony and that of his wife at a November 1999 RO hearing 
and a February 2001 hearing before the undersigned Board 
member.  The veteran's former employer stated, in essence, 
that the veteran had a sheltered work environment prior to 
his brain tumor diagnoses and that it was necessary to change 
his job position "to accommodate his disability."  It is 
not clear whether the statement refers to the brain tumor, 
PTSD or both.  The veteran and his wife testified at the 
hearings that his social life was limited to weekly church 
services, frequent visits to a close friend who once was the 
veteran's employer, visits to the veteran's in-laws and 
occasional fishing trips.  The veteran also testified that 
the aspects of his PTSD which bothered him the most were the 
nightmares, sleep impairment and loss of interest in the 
future.

Assuming without deciding that all psychiatric symptoms are 
attributable to PTSD and that no psychiatric symptoms are due 
to residuals of the veteran's brain tumor treatment, the 
Board finds that there still is insufficient evidence upon 
which to base a PTSD rating higher than 30 percent under 
current standards.  The Board acknowledges that there is 
evidence of some PTSD manifestations consistent with a higher 
disability rating, including memory impairment, disturbances 
of motivation and mood and difficulty establishing and 
maintaining effective work and social relationships.  
However, the evidence clearly shows that the veteran has a 
stable home life, that he does not confine his activities to 
his home, that he enjoys some extended family and nonfamily 
social contacts, and that he occasionally engages in 
recreational fishing.  Furthermore, there is no medical 
evidence confirming occupational and social impairment with 
reduced reliability and productivity due to circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impaired judgment or impaired abstract thinking.  Moreover, 
the veteran's GAF scores have remained in the 50 to 65 range 
over the nearly 10 years since his first PTSD diagnosis, with 
no increasing or decreasing trend.  These scores cluster 
closely around indicia of moderate symptoms consistent with 
the conclusion that the veteran manifests only "moderate 
social impairment" as a result of his PTSD, consistent with 
the current 30 percent rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) adopted by the VA at 38 C.F.R. 
§§ 4.125 and 4.126.

Evaluation of a left forearm shell fragment wound with scar

The veteran was service connected for a left forearm shell 
fragment wound, muscle group VIIII, with associated scar, by 
a September 1976 rating decision which also assigned a 10 
percent disability rating pursuant to DC 7804.  Under 
38 C.F.R. § 4.118, DC 7804, a superficial but tender and 
objectively painful scar warrants a 10 percent disability 
rating.  In addition, under 38 C.F.R. § 4.73, DC 5308, 
pertaining to injury of muscle group VIII (arm), a severe 
injury warrants a 30 percent rating on the dominant side and 
a 20 percent rating on the non-dominant side, a moderately 
severe injury warrants a 20 percent rating on both sides, a 
moderate injury warrants a 10 percent rating on both sides, 
and a slight injury does not warrant a compensable rating on 
either side.

Medical evidence demonstrates minimal symptomatology or 
disability associated with residuals of the veteran's left 
arm shell fragment injury.  A September 1976 VA examination 
report notes that the veteran complained of residuals of left 
arm shell fragment wounds, including soreness and fatigue 
upon extended use.  Findings included left forearm tenderness 
over muscle group VIII but no functional loss.  X-rays were 
normal.  The examiner identified evidence of six forearm 
injuries, about two inches apart and measuring from 1/2 cm to 
one cm in diameter.  Neither the veteran nor the VA physician 
who examined him in August 1996 could find evidence of a left 
forearm shell fragment wound.  The physician reported 
findings including full range of left elbow and wrist motion, 
including against resistance.  There are no findings of left 
upper extremity pain, fatigability or incoordination.  The 
veteran told the same VA physician who examined him in March 
1999 that his left forearm caused no discomfort.  The 
examiner located "a remnant of a tiny piece of shrapnel 23 
cm above the proximal [left] wrist."  Findings included 
absence of tenderness and full range of left elbow, wrist and 
hand motion, including against resistance.  Contemporaneous 
X-rays disclosed no bone, joint or soft tissue abnormality.  
Private medical records show that the veteran sought 
treatment for left elbow pain in December 1999 when he was 
diagnosed with left elbow pain secondary to osteoarthritis 
with a spur.  There is no evidence linking these disorders to 
service or to a service-connected disorder.

The veteran testified at the November 1999 RO hearing and at 
the hearing before the undersigned that his left elbow was 
painful upon motion, that his left hand grip strength was 
diminished and that his left hand became numb occasionally.

The Board finds that the evidence of record is not sufficient 
to support a rating for a left forearm disorder in excess of 
10 percent under either DC 7804 or DC 5308.  Objective 
findings show little more than slight visual evidence of a 
former injury.  A 10 percent rating is the highest schedular 
rating available under DC 7804.  Analysis of the record under 
VA guidelines for characterizing the severity of a muscle 
disability discloses that the evidence documents no more than 
a moderate disability.  See 38 C.F.R. § 4.56.  Indeed, 
examination did not confirm findings suggestive of even that 
level of disability, including loss of deep fascia, muscle 
tonus or muscle substance.  See 38 C.F.R. § 4.56(d)(2).  
Neither do examination findings confirm symptomatology 
consistent with a moderately severe disability.  For example, 
there is no evidence of debridement, prolonged infection, 
sloughing of soft parts, intermuscular scarring or prolonged 
hospitalization.  See 38 C.F.R. § 4.56(d)(3).  Absence of 
evidence of a fragment track through one or more muscle 
groups, loss of deep fascia, muscle substance or normal firm 
resistance also indicates less than moderately severe 
disability, see 38 C.F.R. § 4.56(d)(3)(ii) and (iii), and 
indicative of the appropriateness of no more than the current 
10 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence shows no more than moderate current disability 
attendant to residuals of the veteran's left forearm injury 
involving muscle group VIII, thereby warranting no more than 
the current 10 percent maximum schedular evaluation.  DC 
5308.  There are no other applicable DCs under which a higher 
rating is available given the facts of this case.

Evaluation of a right forearm shell fragment wound scar

The veteran was service connected for a right forearm shell 
fragment wound scar by a September 1976 rating decision which 
also assigned a noncompensable disability rating pursuant to 
DC 7805.  Under 38 C.F.R. § 4.118, DC 7805, a scar is rated 
on limitation of function of the affected body part.

Medical evidence demonstrates minimal symptomatology or 
disability associated with residuals of the veteran's right 
arm shell fragment wound scar.  SMRs confirm that the veteran 
sustained a right arm shell fragment wound in service and 
that he had a right forearm scar upon separation from 
service.  VA examination in September 1976 disclosed evidence 
of shrapnel scars on the dorsum of the right forearm 
including a two cm by one cm scar at the midportion and three 
barely perceptible scars less than 3/4 cm in diameter at the 
junction of the lower and midthirds.  None of these scars 
were tender or otherwise symptomatic and there was no 
evidence of muscular disability.  The examining physician 
also noted a scar on the ulnar aspect of the right elbow 
unrelated to the veteran's service.  Medical records also 
disclose that the veteran sought private treatment in April 
1993 for a right hand injury sustained at work.  A report of 
an August 1996 VA examination of the veteran's right forearm 
confirmed "a one by one and 1/2 cm area of very superficial 
scarring that is difficult to ascertain without very careful 
scrutiny."  The examination report includes no evidence of 
musculoskeletal disability or dysfunction related to the 
minuscule scar.  A March 1999 VA examination report notes "a 
tiny piece of shrapnel that is barely detectable 10 cm above 
the proximal wrist" of the right arm.  Findings included 
absence of tenderness or limitation of motion of the right 
hand, wrist or elbow.  The examining physician found "tiny 
residual shrapnel" to have been the only residual of the 
veteran's right arm in-service injury.

The veteran testified at the November 1999 RO hearing and at 
the hearing before the undersigned that his right forearm 
scar sometimes felt sore and achy, and that he thought he had 
right arm bone or muscle damage due to his in-service injury.

The Board finds that the evidence of record is not sufficient 
to support a compensable rating for a right forearm disorder 
under any DC.  A compensable rating is not available under DC 
7804 because there is no objective evidence of pain.  A 
compensable rating is not available under DC 7805 because 
there is no evidence of limitation of function.  A 
compensable rating is not available under a DC pertaining to 
a muscle injury because the evidence does not show a right 
forearm muscle injury attributable to service.  There is no 
other applicable DC for which a compensable rating is 
available given the facts of this case.

Conclusion

Beyond statements from a former employer, the veteran and his 
wife, there is no competent medical evidence showing 
symptomatology sufficient to meet criteria for increased 
disability ratings for service-connected PTSD, or for a left 
forearm shell fragment wound, muscle group VIIII, with 
associated scar, or for a compensable rating for a right 
forearm shell fragment wound scar.  However, because the 
former employer, the veteran and his wife all are lay persons 
with no medical training or expertise, their statements alone 
cannot constitute competent evidence of the required 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993) (holding that lay persons are not competent to offer 
medical opinions).  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to higher ratings for these 
disorders and that the benefit of the doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disabilities considered here to be so 
exceptional or unusual, with marked interference with 
employment or repeated hospitalization beyond that 
contemplated by rating criteria, as to render application of 
schedular standards impractical.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for a left forearm shell 
fragment wound, muscle group VIII, with associated scar is 
denied.

A compensable rating for a right forearm shell fragment wound 
scar is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

